t c memo united_states tax_court ronnie o and g june craft petitioners v commissioner of internal revenue respondent docket no filed date clinton j wofford for petitioners audrey m morris for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after a concession the issues for decision are whether petitioners are entitled to deduct expenses listed on schedule c profit or respondent conceded an interest_income adjustment proposed on the notice_of_deficiency in the amount of dollar_figure loss from business of their return and if petitioners are entitled to deduct the expenses whether the expenses are subject_to the 2-percent limitation contained in sec_672 and the limitation contained in sec_68 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition ronnie o craft petitioner and g june craft husband and wife resided in garland texas g june craft is a party because she signed the joint tax_return petitioner is a 50-percent_shareholder in craft-barnett investments inc craft-barnett an s_corporation which was converted from a c_corporation in james m barnett barnett is the other 50-percent_shareholder of craft-barnett both petitioner and barnett in their capacity as officers and employees received a salary of dollar_figure from craft-barnett in petitioner is also a shareholder in abilene investment properties inc a family-owned s_corporation in addition petitioner is a partner in the roc family limited_partnership roc flp along with his wife and children roc flp owned the unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure stock of m e moses co inc m e moses from or until around petitioner claimed the following expenses on the schedule c of his joint federal_income_tax return car and truck expenses depreciation legal and professional fees office supplies dues and subscriptions post office box rental total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner contends that these expenses consist of the following car and truck expenses--driving petitioner did as an executive of craft-barnett and consists of dollar_figure for insurance and dollar_figure for gas and other expenses depreciation--depreciation of office equipment used in petitioner’s work as an executive of craft-barnett in the amount of dollar_figure and depreciation of a chevrolet pick-up truck used in conjunction with his work with craft-barnett in the amount of dollar_figure legal and professional fees--dollar_figure in legal fees applicable to the settlement of certain expenses involving transfer of m e moses company inc stock in previous years dollar_figure in legal and accounting fees paid for review of business documents and review and preparation of the petitioners’ tax_return and dollar_figure in legal fees paid for the preparation and filing of a plea of abatement brought against petitioner by the hopkins county texas property_tax appraiser all of these fees were paid to petitioner’s attorney clinton j wofford office supplies--dollar_figure in office supplies which were for use in craft-barnett dues and subscriptions--these expenses were used to acquire newspapers and similar publications to review lots and houses for craft-barnett post office box rental expense--used as the official mailing address for craft-barnett abilene investment properties and roc flp petitioner did not report any income for on the schedule c for he reported his dollar_figure salary from craft- barnett on line of form_1040 u s individual_income_tax_return and his share of the income from craft-barnett on schedule e supplemental income and loss craft-barnett adopted a resolution requiring petitioner and barnett as vice president and president of the corporation respectively to incur expenses as may be necessary or required and stating that they shall not be reimbursed by craft-barnett for these expenses the resolution states that petitioner shall also be responsible for supplying office space and his own vehicle for his business services and shall not be reimbursed therefor by the corporation opinion i burden_of_proof as a general_rule the taxpayer bears the burden of proving the commissioner's deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if a taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner bears the burden_of_proof with respect to factual issues relating to the liability of the taxpayer for a tax imposed under subtitle a or b of the code for the burden to shift however the taxpayer must comply with the substantiation and record-keeping requirements as provided in the internal_revenue_code and have cooperated with the commissioner see sec_7491 petitioner did not claim that sec_7491 applies furthermore petitioner failed to introduce sufficient evidence to shift the burden to respondent accordingly sec_7491 does not apply in this case in the statutory_notice_of_deficiency herein respondent stated that the expenses petitioner listed on the schedule c must be taken as deductions on schedule a itemized_deductions and are subject_to the 2-percent limitation in his calculations in the notice_of_deficiency respondent did not allow these expenses as schedule a deductions subject_to the 2-percent limitation in his pretrial memorandum and opening statement at trial respondent contended that these expenses should be disallowed altogether or if allowed should be subject_to the 2-percent limitation of sec_67 furthermore petitioner knew that the issue of whether the expenses were properly deductible by him on his individual tax_return was before the court and he presented evidence on that subject therefore the burden_of_proof remains with petitioner on all issues in this case ii expenses related to craft-barnett a corporate expenses v individual expenses the first issue is whether the expenses are properly deductible by petitioner or whether they are expenses of the corporation not deductible by petitioner deductions are a matter of legislative grace petitioners have the burden of showing that they are entitled to any deduction claimed rule a 503_us_79 292_us_435 the taxpayer is required to maintain records that are sufficient to enable the commissioner to determine his correct_tax liability see sec_6001 sec_1 a income_tax regs in addition the taxpayer bears the burden of substantiating the amount and purpose of the claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a corporation is treated as a separate_entity from its shareholders for tax purposes 319_us_436 the voluntary payment of corporate expenses by officers employees or shareholders may not be deducted on the taxpayer’s individual return 308_us_488 269_f2d_108 4th cir affg tcmemo_1958_60 51_tc_746 such payments constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation deputy v du pont supra rink v commissioner supra a corporate resolution or policy however requiring a corporate officer to assume certain expenses indicates that those expenses are his expenses as opposed to those of the corporation 97_tc_670 see also johnson v commissioner tcmemo_1984_598 the corporate resolution enacted by craft-barnett requires petitioner to assume certain expenses including providing office space and a vehicle and therefore the expenses covered by the corporate resolution are petitioner’s expenses b individual expenses shareholder v employee after determining that the expenses listed in the corporate resolution are petitioner’s expenses we next have to decide whether petitioner incurred these expenses as an employee or shareholder of craft-barnett if petitioner incurred these expenses to protect his equity_interest in craft-barnett the expenses would be capitalized and would not be deductible by petitioner sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business the performance of services as an employee constitutes a trade_or_business o'malley v commissi91_tc_352 an ordinary_expense is one that is common and acceptable in the particular business welch v helvering supra pincite the principal function of the word ordinary in sec_162 is to clarify the distinction between expenses which are currently deductible and expenses which are capital in nature 383_us_687 noyce v commissioner supra pincite a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business 82_tc_538 as petitioner’s expenses were not incurred in the acquisition or enhancement of a capital_asset but in the conduct of his duties as an employee of craft-barnett the expenses are ordinary the expenses_incurred by petitioner were necessary to fulfill his duties as vice president of craft-barnett therefore we conclude that the expenditures attributable to craft-barnett are deductible by petitioner as ordinary and necessary expenses of his trade_or_business of being a craft- barnett employee c proper placement of deductions after concluding that the expenses are properly deductible by petitioner the next issue is whether petitioner properly deducted the expenses on his schedule c or whether the expenses are subject_to the 2-percent limitation of sec_67 and the limitation in sec_68 sec_62 lists the deductions from gross_income which are allowed for the purpose of computing adjusted_gross_income sec_62 provides the general_rule that trade_or_business deductions are allowed for the purpose of computing adjusted_gross_income if such trade_or_business does not consist of the performance of services by the taxpayer as an employee_expenses of employment if incurred under a reimbursement arrangement with the employer are deductible in computing the employee’s adjusted_gross_income see sec_62 otherwise individuals with unreimbursed trade_or_business_expenses from their employment must deduct these expenses subject_to the percent limitation of sec_67 gonzalez v commissioner tcmemo_1997_430 these expenses may be further reduced pursuant to sec_68 if the individual’s adjusted_gross_income exceeds the applicable_amount sec_68 petitioner claims that his schedule c trade_or_business is being an employee for livelihood or for profit as petitioner’s trade_or_business is being an employee these expenses are subject_to the 2-percent limitation of sec_67 and further limitations under sec_68 d listed expenses after concluding that petitioner is entitled to deduct expenses associated with his employment with craft-barnett subject_to the limitations contained in sec_67 and sec_68 we must examine each expense listed by petitioner to determine any further limitation on deductibility car and truck expenses petitioner is entitled to deduct the expenses listed as car and truck expenses because automobile expenses are specifically listed in the corporate resolution petitioner used his truck to travel from his office to job sites the bank and title companies therefore petitioner is entitled to deduct the dollar_figure of car and truck expenses depreciation expense petitioner claimed dollar_figure in depreciation expenses on hi sec_2001 return of which dollar_figure is related to his truck and dollar_figure is related to office equipment respondent states that he does not raise the issue of compliance with the substantiation requirements of sec_274 and therefore sec_274 is not an issue as stated above petitioner bears the burden of maintaining the records needed to establish his entitlement to deductions sec_6001 sec_1_6001-1 income_tax regs to substantiate entitlement to a depreciation deduction the taxpayer must show that the property was used in a trade_or_business or other profit-oriented activity and must establish the property’s depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation 105_tc_324 petitioner did not produce any evidence at trial to substantiate the claimed depreciation expense petitioner attached to his pretrial memorandum documents related to his claimed deduction for depreciation expenses evidence must be submitted at trial documents attached to briefs and statements made therein do not constitute evidence and will not be considered by the court rule b 48_tc_704 affd per curiam 413_f2d_1047 9th cir lombard v commissioner tcmemo_1994_154 affd without published opinion 57_f3d_1066 4th cir accordingly these documents are not in evidence and we sustain respondent’s determination regarding the depreciation expenses office supplies and dues and subscriptions petitioner claimed dollar_figure in office supplies and dollar_figure for dues and subscriptions these expenses are deductible by petitioner as they are ordinary and necessarily incurred as part of petitioner’s duties as vice president of craft-barnett and to maintain an office pursuant to the corporate resolution post office box rental petitioner incurred an expense of dollar_figure for the rental of a post office box the post office box was used for craft-barnett abilene investment properties inc and roc flp accordingly petitioner can only deduct one-third of the dollar_figure expense as this expense is incurred as part of petitioner’s responsibility to maintain an office the other two-thirds relate to abilene investment properties inc and roc flp and petitioner has not proved that he was required to incur this expense on behalf of these entities or that this was an unreimbursed employee_business_expense of these entities iii expenses not related to craft-barnett petitioner claimed dollar_figure in legal fees on the return for attorney’s fees in settlement of certain expenses involving the transfer of m e moses stock whether an ordinary and necessary litigation expense is deductible under sec_162 or sec_212 depends on the origin and character of the claim for which the expense was incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 397_us_572 372_us_39 see also 327_f2d_855 4th cir affg 40_tc_315 112_tc_325 ordinary and necessary litigation costs are generally deductible under sec_162 when the matter giving rise to the costs arises from or is proximately related to a business activity see woodward v commissioner supra 276_us_145 litigation costs must be attributable to a trade_or_business carried on by the taxpayer in order to be deductible as a business_expense sec_62 see guill v commissioner supra the ascertainment of a claim’s origin and character is a factual determination that must be made on the basis of the facts and circumstances out of which the litigation arose see united_states v gilmore supra pincite the most important factor to consider is the circumstances out of which the litigation arose see guill v commissioner supra 59_tc_708 in passing on this factor the fact finder must take into account among other things the allegations set forth in the complaint the issues which arise from the pleadings the litigation’s background nature and purpose and the facts surrounding the controversy see davis v commissioner tcmemo_1999_250 see also guill v commissioner supra boagni v commissioner supra pincite petitioner’s legal expense of dollar_figure pertaining to settlement of a case involving m e moses stock was properly denied by respondent as petitioner’s investments in m e moses were through roc flp this litigation expense arose through petitioner’s membership in the partnership and therefore is not directly related to petitioner’s individual business or income- producing activities this expense properly belongs to the partnership partnerships constitute separate entities distinct from their partners in determining the character of income and deductibility of business_expenses sec_703 410_us_441 a partnership must report its income and expenses on an aggregate approach and once these amounts are ascertained the partnership form is disregarded and the income and expenses flow through to the individual partners united_states v basye supra therefore while petitioner may be able to deduct a portion of this expense through the partnership the expense must first be aggregated with other partnership income and expenses and then distributed to the partners to be deductible business_expenses must be the expenses of the taxpayer claiming the deduction 47_tc_483 petitioner cannot convert the expense into one of his own simply by agreeing to pay for it personally accordingly respondent’s determination on this issue is sustained petitioner also claimed dollar_figure in professional and legal fees consisting of dollar_figure in legal and accounting fees paid for business document review and preparation of petitioners’ tax_return and dollar_figure in legal fees paid for the preparation and filing of a plea of abatement regarding property taxes these fees are deductible under sec_212 as they are in connection with the determination collection_or_refund_of_any_tax but they are only deductible as a miscellaneous itemized_deduction to the extent the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income pursuant to sec_67 to reflect the foregoing decision will be entered under rule
